              UNITED STATES DISTRICT COURT FOR THE
               MIDDLE DISTRICT OF NORTH CAROLINA


In the Matter of the Extradition of              )
                                                 )        1:19mj377
Brendan Lautissier a/k/a Brendan Walsh           )
a/k/a Brendan Christian Walsh Lautissier         )

           MEMORANDUM IN SUPPORT OF EXTRADITION

      I.    Statement of the Case

      On December 6, 2019, the United States, in response to an official

request from the Government of France and in fulfillment of its treaty

obligations to France, initiated this extradition proceeding by filing a

Complaint pursuant to 18 U.S.C. § 3184 and the extradition treaty between

the United States and France. 1 (Dkt. 1.) In the Complaint, the United States

requested that Brendan Lautissier (“Brendan” or the “fugitive”) be arrested

pursuant to Article 13 of the Treaty, which provides for the provisional arrest

of a fugitive pending a formal request for extradition.



1 Extradition Treaty Between the United States of America and France, with
Agreed Minute, U.S.-Fr., Apr. 23,1996, S. TREATY DOC. NO. 105-13 (1997), 1996
WL 905553 (the “1996 Treaty”), as amended by the Instrument as
contemplated by Article 3, paragraph 2, of the Agreement on Extradition
Between the United States of America and the European Union signed 25 June
2003, as to the application of the Extradition Treaty Between the United States
of America and France signed 23 April 1996, U.S.-Fr., Sept. 30, 2004, S.
TREATY DOC. NO. 109-14 (2006), 2003 WL 25299215 (the “Instrument”)
(collectively, the “Treaty”).




       Case 1:19-mj-00377-LPA Document 12 Filed 03/13/20 Page 1 of 27
      Also on December 6, 2019, United States Magistrate Judge L. Patrick

Auld issued an arrest warrant for Brendan. (Dkt. 2.) On December 9, 2019, the

United States Marshals Service executed the warrant, arresting Brendan in

Winston-Salem, North Carolina. (Dkt. 5.) Brendan has been in the custody of

the United States Marshals Service since that time.

      On December 9, 2019, Brendan made an initial court appearance, at

which time he made an oral motion for his release. The United States orally

requested that he be detained, and filed a written memorandum in support of

that request the next day, on December 10, 2019. (Dkt. 6.) The Court took these

motions under advisement.

      On December 16, 2019, the Court held a hearing regarding Brendan’s

eligibility for the appointment of counsel. The Court requested briefing on the

issue and continued to take the issue of detention under advisement.

      On February 10, 2020, the Court held a status conference to determine

whether the Government of France had complied with Article 13 of the Treaty.

The United States reported that France had complied by sending a formal

request for extradition, along with the required supporting documents, to the

United States Department of State, which was evaluating the materials. The

Court ordered the United States to file the documents, along with an

extradition memorandum, by March 13, 2020. The Court also held that it did
                                     -2-




       Case 1:19-mj-00377-LPA Document 12 Filed 03/13/20 Page 2 of 27
not have the authority to appoint counsel for Brendan, but stated that the

Clerk’s office would attempt to locate counsel for him pursuant to the Court’s

pro bono representation program. On February 12, 2020, attorney Helen L.

Parsonage filed a notice of appearance for Brendan. (Dkt. 11.)

      It now remains for the Court to conduct an extradition hearing pursuant

to statute, discussed in further detail below. In short, the Court’s limited role

is to determine whether France has presented evidence “sufficient to sustain

the charge under the provisions of the proper treaty or convention.” 18 U.S.C.

§ 3184. The standard for this finding is a familiar one: probable cause. If the

Court finds there is probable cause to believe Brendan committed the crimes

as alleged by France, it will certify as much to the Secretary of State, who will

make the final determination regarding Brendan’s extradition.

      Because France has submitted more than enough evidence to

demonstrate probable cause, and the other requirements for extradition have

been met, the United States requests that the Court certify to the Secretary of

State that Brendan can be extradited to France.




                                      -3-




       Case 1:19-mj-00377-LPA Document 12 Filed 03/13/20 Page 3 of 27
      II.   Statement of Facts

      France’s Formal Request for the Extradition of Brendan Lautissier is

attached hereto as Government Exhibit 1. 2 According to the information

France has submitted, Brendan attempted to kill his father, Grégoire

Lautissier (“Grégoire”), in Grégoire’s apartment in Paris on August 20, 2010.

Several years then passed during which French authorities were unable to

locate Brendan. Then, on February 17, 2015, Brendan attempted to kill

Grégoire and Grégoire’s sister, Frédérique Varennes (“Frédérique”), near

Frédérique’s home in Chatou, France. 3 In the extradition request, Deputy

Chief Prosecutor Jean-Marc Coquentin extensively detailed the evidence

French authorities have gathered against Brendan regarding these two

attacks. The United States will not restate that evidence verbatim, but instead

provides the following summary.

      A.    Relevant Relationships: Hopkins Saia, Grégoire Lautissier,
            and Brendan Lautissier

      • In France in the early 1990s, Grégoire had a “love relationship” with
        June Hopkins Saia (then known as June Walsh, the other fugitive in
        this case, hereinafter “Hopkins Saia”; see generally In re Extradition

2 Government Exhibit 1 has been Bates labeled EXT-LAUTISSIER-00001–
00107. Hereafter, the United States will use the convention “GE 1 at x,” with
“x” being the bates labeled page in question.

3Chatou is a commune (i.e., township) in the Yvelines department in the Île-
de-France region, about 11 miles outside of Paris.
                                    -4-




       Case 1:19-mj-00377-LPA Document 12 Filed 03/13/20 Page 4 of 27
     of Hopkins Saia, 1:19-mj-378 (M.D.N.C.), resulting in the birth of two
     sons: Brendan and Austin Walsh-Lautissier. Hopkins Saia returned
     to the United States for each birth (in 1992 and 1994, respectively).
     (GE 1 at 23.)

• Grégoire “recognized both his children,” but he “practically never had
  any contact” with them until 2009. (Id.)

• In September 2009, Hopkins Saia and Brendan returned to France.
  Hopkins Saia told Grégoire that she was going through financial
  difficulties. For a time—between September 2009 and June 2010—
  Grégoire transferred $1,000 a month to Hopkins Saia. (Id.)

B.      Attack on August 20, 2010

• On August 20, 2010, Hopkins Saia and Brendan were in Grégoire’s
  home in Paris. Grégoire had realized that Hopkins Saia had taken tax
  and other financial documents from his home, and he was discussing
  this with Hopkins Saia and Brendan. When the discussion “was
  getting sharp,” Brendan presented Grégoire with two documents and
  asked him to sign them. Grégoire said that he should read the
  documents. He was then quarrelling with Hopkins Saia “when he felt
  a liquid dropping on his back and heard a noise of a lighter clicking
  twice.” He looked back and saw Brendan “holding a lighter and trying
  to set him ablaze.” The liquid Grégoire felt was gasoline, sprayed from
  a 1-liter bottle of “special barbecue,” with the brand name
  “LANDMANN,” and “whose origin was unknown to him.” Grégoire
  was sprayed with enough gasoline that his shirt was “soaking wet and
  [there was] a heavy smell of gasoline in the air.” Grégoire “dealt a
  blow” to Brendan to make him drop the lighter. Brendan then
  retrieved a “small Japanese sword from behind the sofa” where
  Hopkins Saia was sitting. By this time, Grégoire’s brother, Antoine
  Lautissier (“Antoine”), had come into the room and “immediately
  grasped [Brendan] around the waist and brought [him] down to the
  ground.” Grégoire then “isolated himself in his room” and Antoine
  asked Hopkins Saia and Brendan to leave. Antoine escorted them to
  a hotel. (Id. at 24–25.)


                                 -5-




 Case 1:19-mj-00377-LPA Document 12 Filed 03/13/20 Page 5 of 27
• Investigators subsequently gathered witness statements and physical
  evidence that supported Grégoire and Antoine’s account of the attack.
  (GE 1 at 25–26.)

C.    The Time Between the Attack on August 20, 2010, and the
      Attack on February 17, 2015

• Brendan “being unfound” after the attack on August 20, 2010, an
  arrest warrant was issued for him on May 14, 2014. French
  authorities did not locate him until on or about February 18, 2015.
  (Id. at 25, 32, 36, 37, 55.)

• In 2014, Frédérique’s husband saw Hopkins Saia and Brendan
  “roaming around” near Frédérique’s home. (Id. at 32.)

• Also in 2014, Grégoire was the subject of “intimidation maneuvers.”
  Seven “posters, letters and other attestation of suicide” were
  “plastered several nights in a row” on the door of his home in Paris.
  One poster read “Grégoire go to United States March 30-31, 2014 try
  to kill the mother of his sons again!” In others, Grégoire was described
  as “a monster” and “culprit” and promised “prison” and “hell.” Another
  document was a purported “suicide letter” in which the writer,
  purporting to be Grégoire, stated, “[I] would like to be rendered
  responsible of many of my own atrocities.” (Id. at 32.)

         o Investigators later discovered sheets of paper in Hopkins
           Saia and Brendan’s apartment with notes such as “Greg, you
           are a killer! Now you try to kill again.” (Id. at 34.)

• At some point prior to February 17, 2015, Grégoire moved in with
  Frédérique and was living in her apartment in Chatou. (Id. at 25.)

• Also prior to February 17, 2015, Hopkins Saia “had put on several
  occasions devices to collect audiovisual elements in addition to taping
  devices” outside Frédérique’s apartment. The building janitor found
  three devices corresponding to this description and gave them to
  investigators. The janitor indicated that he saw “a blond woman
  escorted by a young man with long hair” placing the devices. (Id. at
  34.)
                                -6-




 Case 1:19-mj-00377-LPA Document 12 Filed 03/13/20 Page 6 of 27
         o Investigators later discovered, on Brendan’s phone, a folder
           named “VIDEOS,” which “consisted of content related to
           tracking the house of Mrs. VARENNES and her car in
           addition to audiovisual recordings of the surroundings of the
           Grégoire LAUTISSIER’s Parisian home.” (GE 1 at 34.)

         o Investigators also found audio and video devices in Hopkins
           Saia and Brendan’s apartment, which were similar to those
           provided by the janitor. (Id.)

D.    The Attack on February 17, 2015

• On February 17, 2015, at 7:15 p.m., Frédérique was “on the pavement
  facing the gate of her villa, [when] she received a violent blow on the
  back of her head which made her lose her balance and fall on the
  ground.” An individual wearing a helmet, with a scarf hiding the
  lower part of the face, then tried to strangle Frédérique. Frédérique
  bit the hand of the attacker, and a second attacker came to help the
  first attacker. The second attacker handed a “cable-like element” to
  the first attacker, who tried to pass it around Frédérique’s neck.
  Frédérique shouted for help, and a nearby bicyclist, Bruno Couzin
  (“Couzin”) came to her aid. (Id. at 27–28.)

• Couzin stated that both attackers were wearing helmets. He saw that
  one of the attackers, a woman, was trying to immobilize the legs of
  the victim, who was a woman on the ground trying to escape. The
  other attacker was at the victim’s head, “smashing her neck with one
  of his knees.” The victim was calling out for help. Couzin asked the
  attackers to let the victim go. He heard the attackers speaking to each
  other in English. Couzin realized that the attackers were not
  answering him, so “he tried in vain to move away the individual who
  was smashing the victim’s neck.” Couzin said he would call the police,
  but the female attacker replied in English that she did not care.
  Couzin saw the female attacker’s face, and he described her as a
  Caucasian woman. (Id. at 28, 30–31.)

• Couzin, unable to stop the attack, screamed for help, and another
  nearby individual, Patrice Coisnon (“Coisnon”), responded. Coisnon
  saw that a woman was on the ground being attacked by two
                               -7-




 Case 1:19-mj-00377-LPA Document 12 Filed 03/13/20 Page 7 of 27
         individuals, screaming that they were trying to kill her, while another
         individual (Couzin) was asking for help “to release the victim from the
         attackers’ grip.” Coisnon saw that the attacker holding the victim’s
         legs was a woman. Coisnon pushed the attacker who was at the
         victim’s neck, destabilizing the attacker enough to allow the victim to
         move away. Coisnon saw a cable in the attacker’s hands. (GE 1 at 30–
         31.)

      • The two attackers ran away, taking a suitcase with them. (Id. at 30.)

            o Investigators subsequently discovered a suitcase in Hopkins
              Saia and Brendan’s apartment, which contained “military-like
              material” such as an “army jacket and a camouflage net” and
              “diverse tools (a saw, an axe, a machete, goggle, gloves, roll of
              cords[)],” and audio and video equipment similar to what the
              janitor had provided to investigators. (Id. at 34.)

      • At this point, Grégoire came out of the house and saw his sister,
        Frédérique, moaning on the ground. Frédérique told Grégoire that
        she had been attacked by “the Americans.” Grégoire asked Couzin to
        take care of Frédérique, and then he and Coisnon pursued the
        attackers. (Id. at 28, 31.)

      • At some point in his pursuit of the attackers, Grégoire located
        Hopkins Saia and Brendan “in front of the Séquoia residence.” “As he
        considered them the ones behind the attack on his sister, he punched
        his son’s face.” (Id. at 28.)

      • By the time Coisnon arrived at this second scene, he saw that the
        male who had attacked Frédérique had taken off his helmet, was
        bleeding from the nose, and was “standing astride on top of Grégoire,”
        strangling him with a cable. Coisnon also saw that the female
        attacker had removed her helmet and was “trying to hinder” Grégoire,
        who was suffocating. Coisnon 4 tried to pull away the attacker who
        was strangling Grégoire “by hammering with his fists the individual’s

4 The extradition request states “COUZIN” at this point, but it is clear from
the surrounding narrative and other references to Coisnon that this is a typo,
and that it was Coisnon who aided Grégoire at the scene of the second attack.
                                    -8-




       Case 1:19-mj-00377-LPA Document 12 Filed 03/13/20 Page 8 of 27
   arms and face,” but the attacker refused to let go and kept on
   strangling Grégoire. Coisnon then pushed the female attacker,
   making her fall on the ground. Coisnon then returned to the other
   attacker “to tackle [him] giving blows with his knees on the sides of
   his body.” (GE 1 at 31.)

• Other individuals arrived at the scene by this point, and the male
  attacker strangling Grégoire finally let go. Coisnon then went to hold
  the female attacker while waiting for the police to arrive. However,
  Coisnon saw that the male attacker was coming towards him, and it
  looked to the other witnesses as though Coisnon, by holding the
  female attacker, was “aggressing a lady,” so he let the female attacker
  go. Both attackers then ran away. (Id. at 31.)

• Grégoire told authorities that he had seen Hopkins Saia’s face, and
  identified his attackers as Brendan and Hopkins Saia. (Id. at 28.)

• Other witnesses provided statements corroborating the accounts of
  Grégoire and Coisnon, i.e., that a “coated man” (Brendan) had been
  strangling a 50-year old man (Grégoire), and that a young man
  (Coisnon) was holding down an older blond woman (Hopkins Saia),
  and that the coated man (Brendan) and the blond woman (Hopkins
  Saia) escaped, the man (Brendan) pulling a big suitcase. (Id. at 31–
  32.)

• Investigators recovered and tested numerous items of physical
  evidence from the scenes of both attacks. (Id. at 29–30.)

      o From the first scene, they recovered a black latex glove. (Id. at
        29.)

             The interior of the glove was tested and found to contain
              Hopkins Saia’s DNA. (Id. at 30.)

             The exterior of the glove was tested and “reveal[ed] a
              complex mixture of the DNA of Frédérique VARENNES
              and the DNA of June HOPKINS SAIA all along with the
              presence of traces of other non-identifiable DNA profiles.”
              (Id.)
                               -9-




 Case 1:19-mj-00377-LPA Document 12 Filed 03/13/20 Page 9 of 27
             o From the second scene, they found a white electric cable, a tuft
               of Grégoire’s hair, a woolen neck scarf, and a piece of fabric. (GE
               1 at 29.)

                    The electric cable and blood on the scarf were tested and
                     found to contain Brendan’s DNA. (Id. at 29–30.)

      E.     Subsequent Events

      • On or about February 18, 2015, Hopkins Saia and Brendan were
        arrested as they were trying to leave France for the United Kingdom.
        (Id. at 32, 55.)

      • In subsequent French criminal proceedings, Hopkins Saia and
        Brendan did not deny being involved in altercations with Frédérique
        and Grégoire on February 17, 2015. Instead, they claimed that
        Frédérique and Grégoire were the true aggressors. (Id. at 32–33.)

      • Hopkins Saia and Brendan were “placed in temporary detention”
        following their arrests. (Id. at 36.)

      • On February 19, 2018, Hopkins Saia and Brenden were “liberated and
        placed under probation (judicial supervision)” pending further
        proceedings. However, when they did not reply to a judicial summons,
        the investigating judge issued warrants for their arrest on August 3,
        2018. On December 21, 2018, the District Attorney of Paris issued and
        published European Arrest Warrants for them. (Id. at 36, 37, 43, 59.)

      • Once it was discovered that Hopkins Saia and Brendan were in the
        United States, French authorities initiated the process the Treaty
        contemplates to request their arrest with a view toward extradition,
        and the United States initiated these proceedings in fulfillment of its
        Treaty obligations. (Id. at 2, 22, 36, 37; Dkt. 1.)

      III.   Legal Framework and Argument

      The extradition process is neither a criminal nor a civil proceeding, but

is a sui generis creation of statute. This process is outlined below.
                                       - 10 -




       Case 1:19-mj-00377-LPA Document 12 Filed 03/13/20 Page 10 of 27
      A.    General Principles of International Extradition

      The extradition process is primarily a function for the executive branch.

See Zhenli Ye Gon v. Holt, 774 F.3d 207, 210 (4th Cir. 2014) (“The process of

extraditing a non-United States citizen to a foreign nation is conducted largely

by the United States Department of State . . . .”). The extradition statute does,

however, authorize a judicial officer to hold a hearing to determine whether

the evidence submitted by the requesting nation is “sufficient to sustain the

charge under the provisions of the proper treaty.” 18 U.S.C. § 3184; see also

Zhenli Ye Gon, 774 F.3d at 210; Sidali v. INS, 107 F.3d 191, 195 (3d Cir. 1997),

cert. denied, 522 U.S. 1089 (1998). If the judicial officer deems the evidence to

be sufficient, he “shall certify the same” to the Secretary of State. 18 U.S.C. §

3184. It is ultimately the Secretary of State, not the court, that decides whether

a fugitive should be surrendered to the requesting nation. 18 U.S.C. §§ 3184,

3186; Plaster v. United States, 720 F.2d 340, 354 (4th Cir. 1983). “The

Secretary exercises broad discretion and may properly consider myriad factors

affecting both the individual defendant as well as foreign relations, which the

extradition magistrate may not.” Martin v. Warden, Atlanta Penitentiary, 993

F.2d 824, 829 (11th Cir. 1993).




                                      - 11 -




       Case 1:19-mj-00377-LPA Document 12 Filed 03/13/20 Page 11 of 27
      An extradition hearing is not a full trial. Zhenli Ye Gon, 774 F.3d at 210.

Rather, its purpose is

            to determine (1) whether there is probable cause to
            believe that there has been a violation of the laws of
            the foreign country requesting extradition, (2) whether
            such conduct would have been criminal if committed
            in the United States, and (3) whether the fugitive is
            the person sought by the foreign country for violating
            its laws.

Id.; see also Mironescu v. Costner, 480 F.3d 664, 665 (4th Cir. 2007); Peroff v.

Hylton, 542 F.2d 1247, 1249 (4th Cir. 1976). In addition to these requirements,

courts often address these additional factors:

            1. Whether the judicial officer is authorized to conduct
            extradition proceedings;

            2. Whether the Court has jurisdiction over the
            [fugitive];

            3. Whether the applicable treaty is in full force and
            effect; [and]

            4. Whether the crime for which [the fugitive’s]
            surrender is sought is included within the terms of the
            treaty[.]

In re Extradition of Exoo, 522 F. Supp. 2d 766, 775 (S.D.W. Va. 2007); see also

In re Extradition of Hughes Lagadec, 394 F. Supp. 3d 542, 545 (E.D.N.C. 2019).

Out of an abundance of caution, the United States will show that all of these

requirements/factors are satisfied.

                                      - 12 -




      Case 1:19-mj-00377-LPA Document 12 Filed 03/13/20 Page 12 of 27
      The most substantive of these requirements is the demonstration of

probable cause. In showing probable cause, the United States is not required

to show the ultimate guilt of the fugitive. That task is “committed to the justice

system of the requesting country.” Haxhiaj v. Hackman, 528 F.3d 282, 292 (4th

Cir. 2008). Accordingly, the requesting government is not required to present

any “actual evidence.” Id. On the contrary, “hearsay is an acceptable basis for

a probable cause determination in the extradition context.” Id. Unsworn

statements are also acceptable, and the Federal Rules of Evidence do not apply.

Id. 5 In sum, “the magistrate judge has a great amount of latitude in considering

evidentiary support for an extradition request.” Id.

      On the other hand, “[t]he range of evidence that a [fugitive] may

introduce as to probable cause at an extradition hearing is limited.” Hoxha v.

Levi, 465 F.3d 554, 561 (3d Cir. 2006) (collecting cases). Courts typically do not

allow the introduction of “contradictory evidence,” i.e., evidence that “merely

conflicts with the government’s evidence.” Id. Examples of such inadmissible

evidence are “evidence of alibi or of facts contradicting the demanding country’s

proof or of a defense such as insanity.” Shapiro v. Ferrandina, 478 F.2d 894,


5See also Fed. R. Crim. P. 1(a)(5)(A) (“Proceedings not governed by these rules
include . . . the extradition and rendition of a fugitive.”); Fed. R. Evid.
1101(d)(3) (“These rules—except for those on privilege—do not apply to . . .
miscellaneous proceedings such as extradition or rendition.”).
                                      - 13 -




       Case 1:19-mj-00377-LPA Document 12 Filed 03/13/20 Page 13 of 27
901 (2d Cir. 1973). Nor may a fugitive introduce evidence that “impeaches the

credibility of witnesses.” Exoo, 522 F. Supp. 2d at 777. Courts may, however,

allow the introduction of “explanatory evidence,” which “entirely eliminates

probable cause.” Hoxha, 465 F.3d at 561. An example of explanatory evidence

is a confession induced by torture and recanted at the first opportunity. See

Matter of Extradition of Garcia, 890 F. Supp. 914, 924 (S.D. Cal. 1994).

      In practice, the line between contradictory and explanatory evidence “is

often difficult to fix.” Ordinola v. Hackman, 478 F.3d 588, 609 n.1 (4th Cir.

2007) (Traxler, J., concurring); see also Koskotas v. Roche, 931 F.2d 169, 175

(1st Cir. 1991). The guiding principle to keep in mind is that a fugitive’s

presentation of evidence must be “of limited scope and have some reasonable

chance of negating a showing of probable cause.” Koskotas, 931 F.2d at 175.

Maintaining this limited scope is essential, ensuring that “extradition

proceedings are not . . . converted into a dress rehearsal trial.” Id. 6



6 It is also noteworthy that a fugitive’s constitutional rights are limited. For
example, the fugitive has no right to cross-examine witnesses who might testify
at the hearing or confront his accusers, see Ordinola, 478 F.3d at 608; Bingham
v. Bradley, 241 U.S. 511, 517 (1916); and no Sixth Amendment right to a
speedy extradition, see McDonald v. Burrows, 731 F.2d 294, 297 (5th Cir.
1984); Martin, 993 F.2d at 829; Sabatier v. Dabrowski, 586 F.2d 866, 869 (1st
Cir. 1978). The exclusionary rule is inapplicable, see Simmons v. Braun, 627
F.2d 635, 636–37 (2d Cir. 1980); and the Fifth Amendment guarantee against
double jeopardy does not apply to successive extradition proceedings, see
                                       - 14 -




       Case 1:19-mj-00377-LPA Document 12 Filed 03/13/20 Page 14 of 27
      Once the evidentiary record is complete, the Court should make written

findings of fact and conclusions of law as to each of the elements for

certification, including separate findings for each offense for which extradition

is sought. Shapiro, 478 F.2d at 905–06.

      B.    The Requirements for Certification Are Satisfied Here

      The materials submitted by the Government of France satisfy all of the

requirements for extradition, as shown in the succeeding sections.

            1. The Court Has Jurisdiction and Authority Over these
               Proceedings

      By statute, extradition proceedings may be conducted by “any justice or

judge of the United States, or any magistrate judge authorized so to do by a

court of the United States, or any judge of a court of record of general

jurisdiction of any State.” 18 U.S.C. § 3184. In this District, a magistrate judge

is authorized to conduct such proceedings. LR 72.1(b)(15).

            2. The Court Has Jurisdiction Over Brendan

      A court has jurisdiction over a fugitive found within its jurisdictional

boundaries. 18 U.S.C. § 3184 (“[A judge] may, upon complaint made under

oath, charging any person found within his jurisdiction . . . issue his warrant




Collins v. Loisel 262 U.S. 426, 429 (1923); Matter of Extradition of McMullen,
989 F.2d 603, 612–13 (2d Cir. 1993), cert. denied, 510 U.S. 913 (1993).
                                      - 15 -




       Case 1:19-mj-00377-LPA Document 12 Filed 03/13/20 Page 15 of 27
for the apprehension of the person so charged.”) (emphasis added); see also

Pettit v. Walshe, 194 U.S. 205, 218–19 (1904); Zhenli Ye Gon, 774 F.3d at 210.

      The United States Marshals Service arrested Brendan in Winston-

Salem, North Carolina, within the boundaries of this District. (Dkt. 5.) The

personal jurisdictional requirement of 18 U.S.C. § 3184 is therefore met.

            3. Brendan Is the Person Sought By France

      There has never been a dispute over the identity of Brendan as the

person sought by France. From his initial appearance until the present time,

Brendan has confirmed his identity. He and Hopkins Saia have disputed the

legitimacy of the criminal proceedings in France, but he has never disputed

that he is in fact the person France is seeking.

            4. The Extradition Treaty with France Is In Full Force and
               Effect

      The extradition statute provides for extradition “[w]henever there is a

treaty or convention for extradition between the United States and any foreign

government.” 18 U.S.C. § 3184.

      Here, the United States has provided a declaration from Tom

Heinemann, Assistant Legal Adviser for the U.S. Department of State,

attesting that the Treaty is in full force and effect (the “Heinemann

Declaration,” attached hereto as GE 2). The Department of State’s

                                     - 16 -




      Case 1:19-mj-00377-LPA Document 12 Filed 03/13/20 Page 16 of 27
determination is entitled to deference from the Court. See Terlinden v. Ames,

184 U.S. 270, 288 (1902); Kolovrat v. Oregon, 366 U.S. 187, 194 (1961) (“While

courts interpret treaties for themselves, the meaning given them by the

departments of government particularly charged with their negotiation and

enforcement is given great weight”); Charlton v. Kelly, 229 U.S. 447, 468

(1913); Kastnerova v. United States, 365 F.3d 980, 985–87 (11th Cir. 2004),

cert. denied, 541 U.S. 1090 (2004); Garcia, 109 F.3d at 171; Then v. Melendez,

92 F.3d 851, 854 (9th Cir. 1996).

              5. The Treaty Covers the Crime for Which France Seeks
                 Extradition, Which Is Also a Crime Under U.S. and North
                 Carolina law

        Article 1 of the Treaty provides for the extradition of “persons whom the

competent authorities in the Requesting State have charged with or found

guilty of an extraditable offense.” Article 2 of the Treaty states, in relevant

part, that “[a]cts shall be extraditable if they are punished under the laws in

both States by deprivation of liberty for a maximum of at least one year or by

a more severe penalty.” 7 The Treaty also provides that an offense “shall be an

extraditable offense” regardless of whether (a) the Contracting States “place

the offense within the same category of offenses or describe the offense by the


7   The Treaty is thus what is known as a “dual criminality” treaty.

                                      - 17 -




         Case 1:19-mj-00377-LPA Document 12 Filed 03/13/20 Page 17 of 27
same terminology”; (b) United States federal law requires proof, or an element

of proof, such as “passage from one state to another, the use of the mails, wire,

and other facilities of interstate or foreign commerce . . . since such an element

is required for the sole purpose of establishing the jurisdiction of United States

federal courts.” (Treaty Art. 2(3).) 8

      Consequently, the Court should examine the description of criminal

conduct that France has provided in support of extradition and decide whether

that conduct would have been criminal under U.S. law if committed in this

country. Dual criminality exists if the conduct involved in the foreign offense

would be criminal under either U.S. federal law, the law of the state in which

the hearing is held, or the law of a preponderance of the states. Cucuzzella v.

Keliikoa, 638 F.2d 105, 107–08 (9th Cir. 1981); In re Extradition of Manzi, 888

F.2d 204, 207 (1st Cir. 1989); Quintanilla v. United States, 582 F. App’x 412,

414 (5th Cir. 2014).

       Because extradition treaties should be “interpreted with a view to fulfil

our just obligations to other powers[,]” Grin v. Shine, 187 U.S. 181, 184 (1902),


8 Further, the Treaty provides that if the Requesting State seeks extradition
for distinct acts, each punishable under both parties’ laws by deprivation of
liberty, “and if some of the acts” do not carry a potential minimum penalty of
one year of imprisonment, “the Requested State shall nonetheless grant
extradition based upon such acts.” Treaty Art. 2(5).

                                         - 18 -




       Case 1:19-mj-00377-LPA Document 12 Filed 03/13/20 Page 18 of 27
the Court should “approach challenges to extradition with a view towards

finding the offenses within the treaty.” McElvy v. Civiletti, 523 F. Supp. 42, 48

(S.D. Fla. 1981). “The point of an extradition treaty after all is to facilitate

extradition . . . .” Martinez v. United States, 828 F.3d 451, 463 (6th Cir. 2016)

(en banc), cert. denied, 137 S. Ct. 243 (2016). 9

      Thus, a requesting country is not obliged to establish that its crimes are

identical to ours. In Collins v. Loisel, the Supreme Court held that dual

criminality exists “if the particular act charged is criminal in both

jurisdictions,” even if the name of the offense or the scope of the liability differs

in the two countries. 259 U.S. 309, 312 (1922). “This language has been broadly

accepted as establishing that dual criminality requires only that the offenses

in the two countries punish the same basic evil; it does not require that the

offenses contain identical elements.” Zhenli Ye Gon, 774 F.3d at 217; see also

Kelly v. Griffin, 241 U.S. 6, 15 (1916); Gallo-Chamorro v. United States, 233

F.3d 1298, 1307 (11th Cir. 2000), cert. denied, 516 U.S. 811 (1995); United

States v. Saccoccia, 58 F.3d 754, 766 (1st Cir. 1995), cert. denied, 517 U.S. 1105

(1996); United States v. Riviere, 924 F.2d 1289, 1302 (3d Cir. 1991) (“[T]he rule


9  Moreover, the Supreme Court has established a general requirement to
construe extradition treaties liberally, in favor of extradition. See Factor v.
Laubenheimer, 290 U.S. 276, 303 (1933) (“Extradition treaties are to be
liberally, not strictly, construed.”).
                                       - 19 -




       Case 1:19-mj-00377-LPA Document 12 Filed 03/13/20 Page 19 of 27
of double criminality does not require that the elements, purposes, or

punishment for foreign offenses be identical to ours.”).

      Dual criminality exists in this case.

      France seeks Brendan’s extradition for (1) the 2010 attempted murder of

an ascendant (his father, Grégoire); and (2) the 2015 attempted murder of

Grégoire and/or Frédérique, all in violation of Articles 121-4, 121-5, 132-71-1,

221-3 subp. 1, 221-1, 221-4, 221-8, 221-9, 221-9-1, and 221-11 of the French

Criminal Code. (GE 1 at 35, 39, 69–75.) These offenses carry a potential

penalty of life imprisonment. (Id. at 54, 58, 71.)

      Brendan’s alleged conduct, if committed here, would violate U.S. federal

law—18 U.S.C. § 1113 (attempt to commit murder, punishable by twenty years

imprisonment)—and North Carolina law—N.C. Gen. Stat. §14-17 (murder) in

conjunction with N.C. Gen. Stat. § 14-2.5 (attempt to commit a felony is

punishable “under the next lower classification of the offense which the

offender attempted to commit,” making attempted murder a Class B2 or C

felony, punishable by 44–393 months imprisonment, N.C. Gen. Stat. § 15A-

1340.17).

      Accordingly, the Treaty covers the crimes for which France seeks

Brendan’s extradition, which would also have been crimes under U.S. federal

law and/or North Carolina law had they been committed here.
                                      - 20 -




       Case 1:19-mj-00377-LPA Document 12 Filed 03/13/20 Page 20 of 27
            6. Probable Cause Exists to Believe               that   Brendan
               Committed the Alleged Offenses

      The standard of proof to find the evidence “sufficient to sustain the

charge under the provisions of the proper treaty,” 18 U.S.C. § 3184, is probable

cause. See Haxhiaj, 528 F.3d at 288; Peroff, 542 F.2d at 1249. As summarized

by the Third Circuit, “[t]he probable cause standard applicable in extradition

proceedings has been described as evidence sufficient to cause a person of

ordinary prudence and caution to conscientiously entertain a reasonable belief

of the accused’s guilt.” Sidali, 107 F.3d at 199 (citations, brackets, and

quotation marks omitted).

      In this case, the extradition request from France establishes probable

cause to believe that Brendan committed the offenses of attempted murder and

attempted murder of an ascendant when he attacked and attempted to kill

Grégoire on August 20, 2010, and Frédérique and/or Grégoire on February 17,

2015. France’s extradition submissions include the certified statement of

Deputy Chief Prosecutor Jean-Marc Coquentin, which cites physical evidence

and numerous witness statements, including statements from Brendan’s

father, aunt, and uncle. (Supra at 4–10; GE 1 at 22–37.) This evidence reflects

that Brendan tried to light his father on fire and then, when that attempt was

not successful, tried to attack him with a Japanese sword. Then, nearly five

                                     - 21 -




      Case 1:19-mj-00377-LPA Document 12 Filed 03/13/20 Page 21 of 27
years later, Brendan returned to France and attacked and tried to strangle his

father and his aunt. Indeed, without the timely intervention of Antoine

Lautissier in August 2010, and two brave bystanders, Bruno Couzin and

Patrice Coisnon, in February 2015, all indications are that he would have

succeeded.

      In previous French legal proceedings, Brendan admitted that he was at

the scenes of the 2010 and 2015 attacks. He denied being the aggressor and

disputed the accounts of various witnesses, and he may continue to do so in

this Court, but if so, he would be presenting classic “contradictory evidence”

that is inadmissible in extradition proceedings. (Supra at 13–14.) It is for the

French courts, not this Court, to hear and resolve any issues of witness

credibility and any alleged contradictions in the evidence. This Court need only

determine whether French authorities have shown probable cause to believe

that Brendan committed the offenses for which France seeks extradition.

Because the extradition request is more than sufficient to demonstrate

probable cause, the Court should certify to the Secretary of State that Brendan

can be extradited to France.

      C.     Additional Extradition Principles and Procedures

      In addition to the main factors described above, the following principles

and procedures further explain the extradition process:
                                     - 22 -




      Case 1:19-mj-00377-LPA Document 12 Filed 03/13/20 Page 22 of 27
• The fugitive has no right to discovery. Prasoprat v. Benov, 421 F.3d
  1009, 1014 (9th Cir. 2005), cert. denied, 546 U.S. 1171 (2006); Messina
  v. United States, 728 F.2d 77, 80 (2d Cir. 1984).

• Courts routinely reject technical and affirmative defenses in
  extradition proceedings. See Bingham, 241 U.S. at 517 (rejecting
  objections that “savor of technicality”); Charlton, 229 U.S. at 462;
  Collins, 259 U.S. at 316–17; Hooker, 573 F.2d at 1368; DeSilva v.
  DiLeonardi, 125 F.3d 1110, 1112 (7th Cir. 1997), cert. denied, 525
  U.S. 810 (1998).

• Extradition hearings rely on written submissions and do not require
  live witnesses or actual evidence. See Artukovic v. Rison, 784 F.2d
  1354, 1356 (9th Cir. 1986). Such a requirement “would defeat the
  whole object of the treaty.” Bingham, 241 U.S. at 517.

• Instead, a certification of extradition is typically based on the
  authenticated documentary information presented by the requesting
  nation. See, e.g., Bovio v. United States, 989 F.2d 255, 259–61 (7th
  Cir. 1993) (finding Swedish investigator’s statement sufficient to
  establish probable cause); O’Brien v. Rozman, 554 F.2d 780, 783 (6th
  Cir. 1977); Shapiro, 478 F.2d at 902–03; In re Extradition of Mainero,
  990 F. Supp. 1208, 1212–13 (S.D. Cal. 1997) (finding statements of co-
  conspirators and other witnesses sufficient in extradition to Mexico);
  Castro Bobadilla v. Reno, 826 F. Supp. 1428, 1433–34 (S.D. Fla. 1993)
  (finding documents and statements sufficient for extradition to
  Honduras), aff’d, 28 F.3d 116 (11th Cir. 1994). In this regard, a foreign
  prosecutor’s or judge’s summary of the evidence may be sufficient.
  Rice v. Ames, 180 U.S. 371, 375–76 (1901); accord Glucksman v.
  Henkel, 221 U.S. 508, 513–14 (1911); Garcia, 825 F. Supp. 2d at 830
  (“[E]xtradition can be predicated entirely on the ‘unsworn statements
  of absent witnesses.’”) (quoting Collins, 259 U.S. at 317).

• Article 10 of the Treaty lists the submissions that the state seeking
  extradition must make in support of its request.

• Article 11 of the 1996 Treaty, as amended by Item II of the
  Instrument, provides that documents bearing the certificate or seal of
  the Ministry of Justice, or the Ministry or Department responsible for
                               - 23 -




Case 1:19-mj-00377-LPA Document 12 Filed 03/13/20 Page 23 of 27
           foreign affairs, of the Requesting State “shall be admissible in
           extradition proceedings . . . without further certification,
           authentication, or other legalization.”

                o Here, as the Heinemann Declaration states, the documents
                  that France has submitted comply with the Treaty
                  requirements for admissibility at the extradition hearing
                  because they bear the certificate or seal of France’s Ministry
                  of Justice. (See Heinemann Decl. ¶ 6.)

      • “Courts in general are largely unreceptive to any objections to
        extradition which “savor of technicality.” Nezirovic, 2013 WL
        5202420, at *13 (citations omitted) (emphasis in original); see
        Bingham, 241 U.S. at 517(affirming order requiring extradition
        where “[a]ll objections savor of technicality”).

      D.     It is For the Executive Branch to Consider All Matters
             Other Than Sufficiency (i.e., the Rule of Non-Inquiry)

      Other than the sufficiency of the evidence, all matters that a fugitive

may raise as defenses to extradition are to be considered by the Secretary of

State, not the Court. 18 U.S.C. §§ 3184, 3186. The Secretary takes into account

humanitarian claims and applicable statutes, treaties, or policies regarding

appropriate treatment in the requesting country. See Escobedo v. United

States, 623 F.2d 1098, 1105 (5th Cir.), cert. denied, 623 F.2d 1098 (1980). This

is consistent with the long-held understanding that deciding whether to

surrender a fugitive to a foreign government is “purely a national act . . .

performed through the Secretary of State” within the executive’s powers to

conduct foreign affairs. In re Kaine, 55 U.S. 103, 110 (1852). Similarly, a

                                     - 24 -




      Case 1:19-mj-00377-LPA Document 12 Filed 03/13/20 Page 24 of 27
fugitive’s contention that the extradition request is politically motivated or

that the requesting state’s justice system is unfair should be addressed by the

Secretary of State, not the Court. Koskotas, 931 F.2d at 173–74 (noting that

requesting state’s motives are for the executive branch to consider); see also

Venckiene v. United States, 929 F.3d 843, 860 (7th Cir.), cert. denied, 140 S.

Ct. 379, (2019) (stating that rule of non-inquiry bars extradition courts from

assessing requesting nation’s justice system); Arias Leiva v. Warden, 928 F.3d

1281, 1295 (11th Cir. 2019) (same).

IV.   Conclusion

      For all the foregoing reasons, and in reliance on GE 1 and GE 2, the

United States respectfully requests that the Court certify that Brendan

Lautissier can be extradited to France.

This the 13th day of March, 2020.     Respectfully submitted,

                                      MATTHEW G.T. MARTIN
                                      UNITED STATES ATTORNEY

                                      /s/ Steven N. Baker
                                      Steven N. Baker
                                      Assistant United States Attorney
                                      N.C. Bar No. 36607
                                      United States Attorney’s Office
                                      Middle District North Carolina
                                      101 South Edgeworth Street, 4th Floor
                                      Greensboro, NC 27401
                                      Telephone: 336-333-6327
                                      E-mail: steve.baker3@usdoj.gov
                                      - 25 -




      Case 1:19-mj-00377-LPA Document 12 Filed 03/13/20 Page 25 of 27
               UNITED STATES DISTRICT COURT FOR THE
                MIDDLE DISTRICT OF NORTH CAROLINA


In the Matter of the Extradition of               )
                                                  )     1:19mj377
Brendan Lautissier a/k/a Brendan Walsh            )
a/k/a Brendan Christian Walsh Lautissier          )

                      CERTIFICATE OF WORD COUNT

      I certify that this Brief complies with the word count limit set forth in

L.R. 7.3(d). The number of words in this Brief, exclusive of the caption,

signature lines, certificate of service, and any cover page or index, according to

the word count feature of the word processing software used to prepare the

Brief, does not exceed 6,250 words.

      This the 13th day of March, 2020.

                                  Respectfully submitted,

                                  MATTHEW G.T. MARTIN
                                  UNITED STATES ATTORNEY


                                  /s/ Steven N. Baker
                                  Steven N. Baker
                                  Assistant United States Attorney
                                  N.C. Bar No. 36607
                                  United States Attorney’s Office
                                  Middle District North Carolina
                                  101 South Edgeworth Street, 4th Floor
                                  Greensboro, NC 27401
                                  Telephone: 336-333-6327
                                  E-mail: steve.baker3@usdoj.gov
                                      - 26 -




       Case 1:19-mj-00377-LPA Document 12 Filed 03/13/20 Page 26 of 27
              UNITED STATES DISTRICT COURT FOR THE
               MIDDLE DISTRICT OF NORTH CAROLINA


In the Matter of the Extradition of             )
                                                )     1:19mj377
Brendan Lautissier a/k/a Brendan Walsh          )
a/k/a Brendan Christian Walsh Lautissier        )

                        CERTIFICATE OF SERVICE

      I hereby certify that on March 13, 2020, the foregoing Memorandum was

electronically filed with the Clerk of the Court using the CM/ECF system which

will send notification of such filing to the following: Helen L. Parsonage at

hparsonage@emplawfirm.com

      This the 13th day of March, 2020.

                                 Respectfully submitted,

                                 MATTHEW G.T. MARTIN
                                 UNITED STATES ATTORNEY


                                 /s/ Steven N. Baker
                                 Steven N. Baker
                                 Assistant United States Attorney
                                 N.C. Bar No. 36607
                                 United States Attorney’s Office
                                 Middle District North Carolina
                                 101 South Edgeworth Street, 4th Floor
                                 Greensboro, NC 27401
                                 Telephone: 336-333-6327
                                 E-mail: steve.baker3@usdoj.gov


                                      - 27 -




      Case 1:19-mj-00377-LPA Document 12 Filed 03/13/20 Page 27 of 27
